Exhibit 10.8.3

SEVERANCE AND RESTRICTIVE COVENANT AGREEMENT

THIS SEVERANCE AND RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is dated as
of November ___, 2015 (the “Effective Date”), between TESSCO TECHNOLOGIES
INCORPORATED, a Delaware corporation (the “Company”), and ________
(“Executive”).

Section 1. TERM OF AGREEMENT

The term of this Agreement shall commence on and as of the Effective Date and
continue until Executive’s employment has terminated and the obligations of the
parties hereunder have terminated or expired or have been satisfied in
accordance with their terms.

Section 2. DEFINITIONS

For purposes of this Agreement, the following terms have the meanings set forth
in this Section:

2.1. “Board” means the Board of Directors of the Company.

2.2. “Cause” means:

(a) Executive’s willful violation of a Company policy (excluding any act or
omission that Executive reasonably believed in good faith to have been in the
best interest of the Company), commission of an act of fraud or dishonesty, or
willful engagement in illegal conduct or gross misconduct, which in each case is
materially and demonstrably injurious to the Company;

(b) Executive’s continued failure to substantially perform Executive’s duties
with the Company or to substantially comply with a specific and lawful directive
of the Company’s President and Chief Executive Officer or the Board (other than
a continued failure caused by or attributable to physical or mental illness or
infirmity), in each case after a written demand for substantial performance or
substantial compliance is delivered to Executive by or on behalf of the
Company’s President and Chief Executive Officer or the Board, which demand is
based on a good-faith determination by the Company’s President and Chief
Executive Officer or the Board, after reasonable inquiry, specifically
identifying the manner in which the Company’s President and Chief Executive
Officer or the Board believes Executive has not substantially performed
Executive’s duties or substantially complied with a lawful directive;

(c) Executive’s conviction of (including a plea of nolo contendere to) a crime
constituting a felony;

(d) Executive’s embezzlement or criminal diversion of funds; or

1

 

--------------------------------------------------------------------------------

 

 

 

(e) Executive’s failure (other than by reason of physical or mental illness or
infirmity) to perform or to comply with any material term or condition of this
Agreement, which failure:

(i) is of such a nature that it is reasonably capable of being cured, but only
if (x) Executive does not cure such failure within thirty (30) days after
written notice of such failure or (y) if such failure cannot be cured in such
period and the continuation of such failure will not be materially and
demonstrably injurious to the Company, Executive does not commence and
diligently seek to cure such failure within such period and thereafter continue
to seek to cure such failure until cured; or

(ii) is of such a nature that it is not reasonably capable of being cured, in
which case Executive shall be given written notice thereof but shall not be
entitled to any opportunity to cure such failure.

2.3. “Change in Control” means the occurrence of any of the following:

(a) any “person” (as that term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
Robert B. Barnhill, Jr., his affiliates, and members of his family) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
then-outstanding securities of the Company; or

(b) there is a change in the composition of a majority of the Board of Directors
of the Company within twelve (12) months after any “person” (as defined above)
(other than Robert B. Barnhill, Jr., his affiliates, and members of his family)
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the then-outstanding securities of the Company; or

(c) there is consummated any consolidation or merger or share exchange involving
the Company in which the Company is not the continuing or surviving corporation
or pursuant to which shares of the Company’s common stock would be converted
into cash, securities, or other property, other than a merger of the Company in
which the holders of the Company’s common stock immediately before the merger
have substantially the same proportionate ownership of common stock of the
surviving entity immediately after the merger; or

(d) there is consummated any sale, lease, exchange, or other transfer (in one
transaction or a series of related transactions) of all or a substantial portion
of the assets of the Company other than to one or more of its wholly-owned
subsidiaries; or

(e) the stockholders of the Company approve a plan or proposal for the complete
or partial liquidation, dissolution, or divisive reorganization of the Company.

2.4. “Code” means the Internal Revenue Code of 1986, as amended.

2

--------------------------------------------------------------------------------

 

 

 

2.5. “Date of Termination” means: (i) if Executive’s employment terminates by
virtue of Executive’s death, the date of death and (ii) in all other cases, the
date as of which a termination of Executive’s employment becomes effective in
accordance with the provisions of Section 3.1(d).

2.6. “Disability” means any physical or mental illness or infirmity of Executive
(expressly excluding habitual use of alcohol or drugs) that causes Executive to
be substantially unable to perform Executive’s duties hereunder for any period
of one hundred eighty (180) consecutive days or two hundred seventy (270) days,
whether or not consecutive, in any period of three hundred sixty five (365)
days, despite provision by the Company of reasonable accommodations as required
by law. The determination of whether a Disability exists shall be made by a
licensed physician who is board certified in the specialty mutually determined
by the Company and Executive to be applicable and who is mutually selected by
the Company and Executive. If the parties cannot agree on such a physician or
specialty, each party shall select a physician and the two physicians so
selected shall select a third physician board certified in the specialty
determined appropriate by the two physicians, and such board-certified physician
shall make the determination of whether a Disability exists. Absent
certification by the physician so selected that the circumstances of Executive’s
condition have changed materially since the time of the then most recent
determination, neither party shall be able to initiate a determination as to
Disability for a period of nine months after the completion of the then most
recent determination.

2.7. “Good Reason” means the occurrence, without Executive’s express prior
written consent, of any of the following:

(a) Any substantial reduction in the scope of Executive’s authority, duties, or
responsibilities, other than a reduction attributable to Executive’s continued
failure to substantially perform Executive’s duties with the Company or to
accommodate Executive’s physical or mental illness or infirmity;

(b) Any substantial reduction in Executive’s base compensation or total
compensation opportunity for any fiscal year (taking into account base
compensation, bonus or other incentive compensation opportunities, and noncash
compensation); or

(c) Any relocation by the Company of Executive’s primary office work location to
a point that is more than fifty (50) miles from 11126 McCormick Road,
Hunt Valley, MD 21031 resulting from or in connection with a Change in Control;
but only if (i) Executive delivers a written notice to the Company specifically
identifying the occurrence and demanding that it be remedied within ninety (90)
days of the initial existence of such occurrence and (ii) if the same is capable
of being rectified, the Company fails to rectify the same within thirty (30)
days after receiving such written notice or, if the same is not capable of being
rectified within such period of time, the Company fails to commence diligently
to seek to rectify the same within such period and thereafter to continue to
seek to rectify such failure until rectified.

For the avoidance of doubt: (x) neither the relocation of Executive’s place of
employment to another location nor the occurrence of a Change in Control shall,
of itself, constitute “Good Reason” and (y) any prospective action that would,
if actually taken or implemented, constitute

3

--------------------------------------------------------------------------------

 

 

 

Good Reason through the application of (a) or (b) above (after the expiration
without cure of the applicable notice and cure period provided for above) shall
not in any event be deemed to have occurred unless and until such action is
actually taken or implemented.

2.8. “Separation from Service” means a termination of Executive’s employment
that constitutes a separation from service under Section 409A(a)(2)(A)(i) of the
Code.

Section 3. TERMINATION AND COMPENSATION UPON TERMINATION

3.1. In General.

(a) Termination by Company. The Company (acting through the President and Chief
Executive Officer or the Board) may at any time elect to terminate Executive’s
employment by delivery of a notice of termination to Executive for any reason
(including on account of Disability) or no reason, with or without Cause.

(b) Termination by Executive. Executive may elect to terminate Executive’s
employment by delivery of a notice of termination for any reason (including on
account of Disability) or no reason, with or without Good Reason at any time.

(c) Notice of Termination. Any termination of Executive’s employment, whether by
the Company or by Executive, shall be communicated by written notice of
termination to the other party in accordance with the terms of Section 5.4. The
notice of termination shall state the specific termination provision in this
Agreement relied upon and set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and shall state an effective date of
termination that complies with the requirements of subsection (d).

(d) Effective Date of Termination. Unless otherwise agreed upon in writing by
the Company and Executive:

(i) The effective date of termination of Executive’s employment in the case of a
termination of Executive’s employment by the Company for any or no reason shall
not be more than ninety (90) days after the date the notice of termination is
given by the Company; and

(ii) The effective date of termination in the case of a termination of
Executive’s employment by Executive for any reason shall not be less than thirty
(30) nor more than thirty-five (35) days after the date the notice of
termination is given by Executive. 

The foregoing, however, shall not preclude the Company from requiring that
Executive take a leave of absence with pay until the expiration of the period
between the date the notice of termination is given and the effective date of
termination.

4

--------------------------------------------------------------------------------

 

 

 

(e) Section 409A.  

(i) All payments made to or in respect of Executive pursuant to this Section 3
shall be made in a cash lump sum within thirty (30) days following the Date of
Termination, except where this Agreement (or the plan pursuant to which such
payment is to be made) provides otherwise. No amounts that are “deferred
compensation” within the meaning of Section 409A of the Code and that are
payable under this Agreement as a result of Executive’s termination of
employment shall be payable to Executive unless Executive’s termination of
employment also constitutes a Separation from Service.

(ii) In the event that any payments due under Section 3.3(c) or Section 3.4
constitute “deferred compensation” within the meaning of Section 409A of the
Code, Executive’s right to receive a series of installment payments shall be
treated as a right to a series of separate payments.

3.2. Death, Disability, Cause, or Resignation Without Good Reason. Executive’s
employment shall be terminated automatically on the date of Executive’s death or
Disability. Upon such a termination of employment, or upon a termination of
employment by the Company for Cause, or upon a termination of employment by
Executive without Good Reason, the Company shall pay to Executive (or, in the
event of Executive’s death, to Executive’s beneficiary or estate), when the same
would otherwise have been due, (i) Executive’s base compensation through the
Date of Termination and (ii) any Accrued Bonus as of the Date of Termination
(determined in accordance with Section 3.5) and shall have no further
obligations under this Agreement.

3.3. Termination Without Cause or With Good Reason. If Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason, the
Company shall pay to Executive:

(a) Termination Without Cause or With Good Reason. If Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason, the
Company shall pay to Executive:

(b) Termination Without Cause or With Good Reason. If Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason, the
Company shall pay to Executive:

(c) Termination Without Cause or With Good Reason. If Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason, the
Company shall pay to Executive:

3.4. Termination Without Cause or With Good Reason Following Change in Control.
If Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason within one (1) year following the occurrence of a
Change in Control, the Company shall pay to Executive, in lieu of the amount of
severance pay that would otherwise be payable under Section 3.3(c), an amount of
severance pay equal to one hundred percent (100%) of Executive’s annual base
compensation as in effect on the Date of Termination (without regard to any
reduction therein constituting Good Reason within the meaning of Section

5

--------------------------------------------------------------------------------

 

 

 

2.7(b)), which amount shall be paid in twelve (12) consecutive equal monthly
installments (A) commencing on the later of (x) the first day of second calendar
month following the Date of Termination and (y) the tenth (10th) day after
Executive has executed and delivered to the Company the general release
agreement required by Section 3.7 (and provided that Executive has not
thereafter revoked or rescinded such release) and (B) continuing thereafter
monthly until paid in full.

3.5. Determination of Accrued Bonus. For purposes of Section 3.2 and Section
3.3(b), “Accrued Bonus” determined as of Executive’s Date of Termination means
any bonus or other cash incentive compensation earned or accrued on the
Company’s books as of or through the Date of Termination in accordance with this
Section 3.5. In making this calculation, to the extent applicable: (i)
Executive’s based compensation or other earnings will be based on actual
earnings through the Date of Termination (determined without regard to any
reduction therein constituting Good Reason within the meaning of Section
2.7(b)), (ii) any individual contribution percentage or individual performance
factor will be set at 100%, and (iii) any Company performance factors will be
based on those used to calculate bonus accruals for the most recently completed
fiscal quarter of the fiscal year in which the Date of Termination falls, unless
the Date of Termination falls within the Company’s first fiscal quarter of the
fiscal year, in which case any Company performance factors will be calculated as
reasonably determined by the Company in good faith.

3.6. Determination of Accrued Bonus. For purposes of Section 3.2 and Section
3.3(b), “Accrued Bonus” determined as of Executive’s Date of Termination means
any bonus or other cash incentive compensation earned or accrued on the
Company’s books as of or through the Date of Termination in accordance with this
Section 3.5. In making this calculation, to the extent applicable: (i)
Executive’s based compensation or other earnings will be based on actual
earnings through the Date of Termination (determined without regard to any
reduction therein constituting Good Reason within the meaning of Section
2.7(b)), (ii) any individual contribution percentage or individual performance
factor will be set at 100%, and (iii) any Company performance factors will be
based on those used to calculate bonus accruals for the most recently completed
fiscal quarter of the fiscal year in which the Date of Termination falls, unless
the Date of Termination falls within the Company’s first fiscal quarter of the
fiscal year, in which case any Company performance factors will be calculated as
reasonably determined by the Company in good faith.

3.7. Determination of Accrued Bonus. For purposes of Section 3.2 and Section
3.3(b), “Accrued Bonus” determined as of Executive’s Date of Termination means
any bonus or other cash incentive compensation earned or accrued on the
Company’s books as of or through the Date of Termination in accordance with this
Section 3.5. In making this calculation, to the extent applicable: (i)
Executive’s based compensation or other earnings will be based on actual
earnings through the Date of Termination (determined without regard to any
reduction therein constituting Good Reason within the meaning of Section
2.7(b)), (ii) any individual contribution percentage or individual performance
factor will be set at 100%, and (iii) any Company performance factors will be
based on those used to calculate bonus accruals for the most recently completed
fiscal quarter of the fiscal year in which the Date of Termination falls, unless
the Date of Termination falls within the Company’s first fiscal quarter of the
fiscal year, in which case

6

--------------------------------------------------------------------------------

 

 

 

any Company performance factors will be calculated as reasonably determined by
the Company in good faith.

3.8. Limitation.

(a) The foregoing notwithstanding, the total of the payments made to Executive
pursuant to Sections 3.3, Section 3.4, and 3.5 shall be reduced to the extent
that the payment of such amount would cause Executive’s total termination
benefits (as determined by the Company’s tax advisor) to constitute an “excess”
parachute payment under Section 280G of the Code and thereby subject Executive
to an excise tax under Section 4999(a) of the Code, but only if Executive
determines that the after-tax value of the termination benefits calculated with
the foregoing reduction exceeds the value of the termination benefits calculated
without the such reduction. Any such reduction shall be reduce the cash payments
otherwise to be made to Executive in reverse chronological order.

(b) To the extent that any cash payments due under Section 3.3, Section 3.4, or
Section 3.5: (i) constitute “deferred compensation” subject to the requirements
of Section 409A of the Code, (ii) are payable to an Executive who is a
“specified employee” (as defined in Section 409A) as a result of Executive’s
Separation from Service, and (iii) would be payable during the six (6) month
period following Executive’s Separation from Service, such payments shall be
suspended and accumulated by the Company and paid out to Executive on the first
business day following the date that is six (6) months after Executive’s
Separation from Service. In determining whether any cash payments due under
Section 3.3, Section 3.4, or Section 3.5 are deferred compensation within the
meaning of Section 409A, the parties agree, to the greatest extent possible
under the Treasury Regulations promulgated under Section 409A, to make use of
any exemptions available under Section 409A, including the short-term deferral
exemption (which may require the acceleration of certain cash termination
benefits), the separation pay exemption, and the limited payment exemption.

3.9. Termination Obligations.

(a) Executive hereby acknowledges and agrees that all Company Property and
Materials furnished or made available to or acquired by Executive in the course
of or incident to Executive’s employment, belong to the Company and shall be
promptly returned to the Company upon termination of Executive’s employment for
whatever reason. “Company Property and Materials” for such purpose includes
(i) all electronic devices owned, leased, or made available by the Company for
Executive’s use, including personal computers, fax machines, cellular
telephones, pagers, and tape recorders, and (ii) all books, manuals, records,
reports, notes, contracts, lists, blueprints, maps and other documents, or
materials, or copies thereof (including computer files) belonging to, and all
other proprietary information relating to the business of, the Company.
Following termination, Executive will not retain any written or other tangible
material containing any proprietary information of the Company and, upon
request, will confirm Executive’s compliance with this subsection in writing.

(b) Executive’s obligations under this Section 3.9 and Section 4 shall survive
termination of Executive’s employment and the expiration of this Agreement.

7

--------------------------------------------------------------------------------

 

 

 

(c) Upon termination of Executive’s employment, Executive will be deemed to have
resigned from all offices and directorships then held with the Company or any of
its affiliates.

3.10. Right of Offset. Executive expressly agrees that the Company shall be
entitled to offset against any amounts otherwise payable to Executive under
Section 3.3 or Section 3.4 any amount that Executive may then be obligated to
pay to the Company, pursuant to this Agreement or any other agreement or
arrangement between Executive and the Company, and Executive consents to the
Company’s withholding of such amounts from any amount otherwise payable pursuant
to Section 3.3 or Section 3.4.

3.11. No Duty to Mitigate. No amount due to Executive under this Agreement by
virtue of the termination of Executive’s employment (other than payments to be
provided in respect of health benefits to the extent that Executive is entitled
to similar benefits by virtue of new employment) shall be reduced by or on
account of any compensation received by Executive as the result of employment by
another employer.

Section 4. RESTRICTIVE COVENANTS

4.1. Confidentiality. In the performance of Executive’s duties hereunder
Executive shall abide by and be bound by the Company’s Code of Conduct,
including the confidentiality and nonsolicitation restrictions set forth
therein. In addition and not in lieu or in substitution therefor, Executive
shall not, during Executive’s employment or at any time thereafter, directly or
indirectly, disclose or make available to any person for any reason or purpose
whatsoever, any Confidential Information (as defined below). Executive agrees
that, upon termination of Executive’s employment with the Company, all
Confidential Information in Executive’s possession that is in written or other
tangible form (together with all copies or duplicates thereof, including
computer files), whether or not otherwise included among the Personal Property
required to be returned pursuant to Section 3.9(a), shall be returned to the
Company and shall not be retained by Executive or furnished or disclosed to any
third party in any form except as provided herein; provided, however, that
Executive shall not be obligated to treat as confidential any information that
(i) was publicly known at the time of disclosure to Executive, (ii) becomes
publicly known or available thereafter other than by virtue of a violation of
this Agreement or any other duty owed to the Company by Executive, or (iii) is
lawfully disclosed to Executive by a third party. As used in this Agreement the
term “Confidential Information” means otherwise nonpublic information disclosed
to Executive or known by Executive as a consequence of or through Executive’s
relationship with the Company, including information about the customers,
vendors, employees, consultants, business methods, public relations methods,
organization, procedures, business plans, or finances, of the Company or its
affiliates, whether or not such information constitutes a “trade secret” under
applicable law.

4.2. Noncompetition

8

--------------------------------------------------------------------------------

 

 

 

(a) Competitive Activity. In addition to the restrictions contained in the
Company’s Code of Conduct, Executive agrees that Executive shall not, without
the prior written consent of the Company (as may be communicated through the
Company’s President and Chief Executive Officer):

(i) During the period Executive is employed by the Company (the “Employment
Period”) and after termination of Executive’s employment during the Restriction
Period (as defined in subsection (d)), directly or indirectly, engage or
participate in (as an owner, partner, stockholder, employee, director, officer,
agent, consultant or otherwise), with or without compensation, any business that
is competitive with the business of the Company or any of its affiliates (x)
during the Employment Period, as it is being conducted while Executive is
employed by the Company or (y) during the Restriction Period, as it was being
conducted at the time of the termination of Executive’s employment (each a
“Competitive Business”);

(ii) After termination of Executive’s employment and during the Restriction
Period, directly or indirectly, solicit or attempt to persuade any person who
was, at any time within the two (2) year period before such termination an
employee or independent contractor of the Company, to terminate his, her, or its
relationship with the Company; or

(iii) After termination of Executive’s employment and during the Restriction
Period, directly or indirectly, employ, hire, or retain any person who was an
employee of the Company at any time within the one (1) year period before such
termination.

For the avoidance of doubt and without limitation, subsection (i) above is
intended, among other things, to prohibit, during the Employment Period and
Restriction Period, the solicitation by Executive of any customer, client, or
vendor of the Company for the benefit of or in furtherance of a Competitive
Business and the engagement or participation of Executive by or with any
business that solicits or engages in business with any customer, client, or
vendor of the Company in furtherance of a Competitive Business.

(b) Notwithstanding the foregoing, and with due recognition of the considerable
breadth and scope of the products sold by the Company, the Company agrees that
it will not unreasonably withhold its consent to allowing Executive to be
employed during the Restriction Period by a Competing Business, provided that
(and for as long as) the Competing Business competes with, or is likely to
continue to compete with, the Company, as determined in the reasonable
discretion of the Company, only in a manner having not more than an immaterial
effect on the business, financial condition, or financial results of the Company
as a whole or any business segment of the Company. Any such request shall be
accompanied by a detailed statement of the then-current and anticipated business
activities of the Competing Business, certified to be true, complete, and
correct on behalf of such Competing Business, together with or followed by any
other or additional information as may reasonably be requested by the Company to
fully and properly evaluate Executive’s request.

(c) Notwithstanding the foregoing, Executive may own up to a five percent (5%)
interest in a publicly traded corporation or other person engaged in a
Competitive Business.

9

--------------------------------------------------------------------------------

 

 

 

(d) For purposes hereof, “Restriction Period” means the period beginning upon
the Date of Termination and ending on the first anniversary thereof.

4.3. Remedies for Breach. Executive acknowledges that the provisions of
Sections 4.1 and 4.2 are reasonable and necessary for the protection of the
Company and that the Company may be irrevocably damaged if these provisions are
not specifically enforced. Accordingly, Executive agrees that, in addition to
any other legal or equitable relief or remedy available to the Company, the
Company shall be entitled to seek and may obtain an appropriate injunction or
other equitable remedy for the purposes of restraining Executive from any actual
or threatened breach of or otherwise enforcing these provisions (and that no
bond or security shall be required in connection therewith), together with an
equitable accounting of all earnings, profits, and other benefits arising from
such violation, which rights shall be cumulative.

4.4. Modification. If a court determines that any of the restrictions contained
in Section 4.1 or Section 4.2 is unreasonable in terms of scope, duration,
geographic area, or otherwise, or any provision in Section 4.1 or Section 4.2 is
otherwise illegal, invalid, or unenforceable, then such restriction or
provision, as applicable, shall be reformed to the extent necessary so that the
same shall be rendered enforceable to the fullest extent otherwise permissible
under applicable law, and the parties hereto do hereby expressly authorize any
such court to so provide.

Section 5. GENERAL PROVISIONS

5.1. Termination of Employment Agreements. The parties hereby agree that any and
all prior employment agreements between Executive and the Company are hereby
terminated as of the date hereof, and any and all such agreements shall be of no
further force and effect from and after the date hereof and the parties shall be
released from any further obligations thereunder. The foregoing, however, shall
not be deemed to abrogate or otherwise affect any of Executive’s obligations
under the Company’s Code of Conduct as heretofore or hereafter in effect or any
other restrictive covenant binding upon Executive.

(a) Certain Rules of Construction.Number. The definitions contained in Section 2
and elsewhere in this Agreement shall be equally applicable to both the singular
and plural forms.

(b) “Including”; “Or.” The word “including” means and shall be read as
“including but not limited to” and the word “or” means “or” in the nonexclusive
sense, i.e., either “and” or “or.”

(c) Section and Subsection References. Except as otherwise specified herein,
references in this Agreement to Sections, subsections, and paragraphs are
references to the Sections, subsections, and paragraphs of this Agreement.

(d) Headings. The headings of the Sections, subsections, and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or affect the construction hereof.

10

--------------------------------------------------------------------------------

 

 

 

(e) “Herein.” Words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

(f) “Person.” Except as may be expressly provided otherwise herein, the word
“person” includes an individual, corporation, general or limited partnership,
joint venture, limited liability company, business trust, firm, association, or
other form of business entity.

(g) Joint Drafting. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring either party by virtue of the authorship of any of the provisions of
this Agreement.

5.2. Successors; Binding Agreement.

(a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement before the effectiveness of any
such succession shall be a breach of this Agreement. Unless expressly provided
otherwise, “Company” as used herein means the Company as defined in this
Agreement and any successor to its business or assets as aforesaid.

(b) This Agreement may not be assigned by Executive but shall inure to the
benefit of and be enforceable by Executive and Executive’s personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees. If Executive dies while any amounts remains payable to Executive
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Executive’s devisee, legatee, or
other designee or, if there is no such designee, to Executive’s estate.

5.3. No Contract of Employment. Executive acknowledges that Executive’s
employment with the Company is “at will.” This Agreement does not and is not
intended to confer upon Executive any right of continued or future employment by
the Company or any right to compensation or benefits from the Company except the
rights specifically stated herein, and shall not limit the right of the Company
to terminate Executive’s employment at any time with or without Cause.

5.4. Notices. All notices, demands, and other communications required or
permitted by this Agreement shall be in writing and shall be deemed to have been
duly given (i) when personally delivered, (ii) when transmitted by fax, email,
or other electronic or digital transmission, in each case with receipt
confirmed, (iii) one business day after delivery to an overnight courier for
next day delivery, or (iv) upon receipt if sent by certified or registered mail.
In each case, notice shall be addressed as follows:

If to Executive:As set forth below Executive’s signature
to this Agreement

If to the Company:TESSCO Technologies Incorporated
11126 McCormick Road
Hunt Valley, MD 21031
Attention: President and CEO
Fax: (410) 229-1669

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon actual receipt.

5.5. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. A counterpart signature page delivered
by fax or other electronic means shall be as effective as the original thereof.

5.6. Governing Law. This Agreement shall be construed, interpreted, and enforced
in accordance with the laws of the State of Maryland (without regard to any
provision that would result in the application of the laws of any other state or
jurisdiction).

5.7. Indemnification. To the fullest extent permitted under applicable law, the
Company shall indemnify, defend, and hold Executive harmless from and against
any and all causes of action, claims, demands, liabilities, damages, costs, and
expenses of any nature whatsoever directly or indirectly arising out of or
relating to Executive’s discharge of Executive’s duties on behalf of the Company
or its subsidiaries and affiliates, as long as Executive acted in good faith and
within the course and scope of Executive’s duties with respect to the matter
giving rise thereto.

5.8. Nondisparagement. The Company and Executive agree that neither will
knowingly make any false statement intended or reasonably likely to disparage or
defame the other to any person not a party to this Agreement relating to the
employment relationship between the Company and Executive, the Company's
business, or Executive’s performance.

5.9. ARBITRATION OF DISPUTES; WAIVER OF JURY TRIAL.

(a) Any claims (including counterclaims and cross-claims) and disputes between
the parties arising out of or in any way relating to this Agreement or
Executive’s employment with the Company shall (except as permitted by
subsection (b)) be resolved by submission to binding arbitration before a single
neutral arbitrator, who shall be a member of the Bar of the State of Maryland,
in accordance with the Commercial Arbitration Rules and Procedures of the
American Arbitration Association (AAA) then in effect. Such arbitration shall be
held in Baltimore, Maryland. 

(b) Notwithstanding subsection (a) or any other provision of this Agreement,
either party shall have the right to apply to a court having appropriate
jurisdiction to seek injunctive or other equitable or nonmonetary relief, on
either an interim or permanent basis,

11

--------------------------------------------------------------------------------

 

 

 

in respect of any claim arising out of or in connection with this Agreement or
Executive’s employment with the Company.

(c) Without implying any limitation on the requirement of subsection (a) that
disputes be submitted to and resolved by arbitration, each party hereby
irrevocably waives any right to a trial by jury in any action or proceeding
arising under or relating to this Agreement or to the terms or conditions of
Executive’s employment with the Company.

5.10. Attorneys’ Fees. If any legal action, arbitration, or other proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach, or default in connection with any of the provisions of this Agreement,
the prevailing party (as determined by the court or arbitrator) shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in such
action, arbitration, or other proceeding, including any appeal thereof, in
addition to any other relief to which such party may be entitled. Any award of
attorneys’ fees or costs to Executive shall not affect the award of any
attorneys’ fees or costs eligible for reimbursement in any other calendar year,
and all such reimbursements must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.

5.11. Entire Agreement; Amendments. This Agreement contains the entire agreement
and understanding between the Company and Executive with respect to the subject
matter hereof, and no representations, promises, agreements, or understandings,
written or oral, not herein contained shall be of any force or effect. This
Agreement shall not be changed unless in writing and signed by both Executive
and the Company.

5.12. Executive’s Acknowledgment. Executive acknowledges (i) that Executive has
had the opportunity to consult with independent counsel of Executive’s own
choice concerning this Agreement, and (ii) that Executive has read and
understands the Agreement, is fully aware of its legal effect, and has entered
into it freely based on Executive’s own judgment.

[Balance of this page intentionally blank]

 

 





12

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed this Severance and Restrictive
Covenant Agreement as of the date and year first above written.

 

 

 

 

 

 

 

TESSCO TECHNOLOGIES INCORPORATED

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Robert B. Barnhill, Jr.

 

 

 

President and CEO

 

 

 

 

Executive:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------